[gm5ebz40d4cg000001.jpg]

 

Herbalife International of America, Inc.

800 West Olympic Blvd., Suite 406

Los Angeles, CA 90015

 

Exhibit 10.45

 

July 11, 2019

 

Mr. Michael O. Johnson

Chairman and Chief Executive Officer

Herbalife International of America, Inc.

800 West Olympic Blvd.

Los Angeles, CA 90015

 

Re: Service as Chairman and Chief Executive Officer

 

Dear Michael:

 

By signing below, you and the Company agree to the following, effective as of
June 17, 2019:

 

 

1.

Title. Chairman and Chief Executive Officer of Herbalife Nutrition Ltd.
(“Parent”) and Herbalife International of America, Inc. (the “Company”).

 

 

2.

Base Salary. Effective as of June 17, 2019, your base salary rate shall be
increased to $1,236,000 on an annualized basis, paid in accordance with the
Company’s normal payroll practices less applicable taxes and withholdings.

 

 

3.

Annual Bonus. Effective as of June 17, 2019 your annual target bonus opportunity
shall be increased to equal 150% of your base salary and will otherwise be
subject to all of the terms and conditions of the Company’s annual bonus plan;
provided that for the portion of 2019 from January 1, 2019 through June 17,
2019, your annual target bonus opportunity shall remain equal to 80% of your
prior base salary ($500,000). For the 2019 fiscal year, your bonus criteria
shall be the same criteria applicable to senior executives of the Company
generally. In addition, in the event you are not employed by the Company at the
time the Company pays annual bonuses to executives generally per the terms of
the 2019 annual bonus plan (other than as a result of a termination for cause as
provided for in the 2019 annual bonus plan), you will be entitled to a pro-rata
annual bonus for 2019 (to the extent earned under the terms of the 2019 annual
bonus plan) based upon the number of days you were employed by the Company and
Parent during 2019.

 

 

4.

LTIP/Equity. You and the Company agree that you will not be eligible for or
receive any awards of equity-based or long-term incentive compensation.

 

 

--------------------------------------------------------------------------------

 

 

5.

Medical and Other Benefits. You will be entitled to participate in the Company’s
health and welfare plans made available generally to employees of the Company
from time to time for so long as you remain eligible in accordance with the
terms and condition thereof. Such participation will in all events be subject to
the terms and conditions of the applicable plans as in effect from time to time.
You and the Company agree that you shall not be entitled to any perquisites or
benefits not provided to executive officers generally.

 

 

6.

Aircraft Use. From and after the date hereof, you shall not be entitled to any
personal use of corporate aircraft (or reimbursement of any personal flights),
except for the four flights previously authorized by the Compensation Committee
of the Board of Directors of Parent (to the extent not taken before the date of
this letter agreement).

 

 

7.

Covenants. You and the Company agree that you shall continue to be bound by the
restrictive covenants set forth in Appendix A hereto.

 

 

8.

Governing Law. This letter agreement shall be governed, construed, interpreted
and enforced in accordance with the substantive laws of the State of California
without regard to the conflicts of law principles thereof.

 

 

9.

Entire Agreement. The terms of this letter agreement are intended by the parties
to be the final expression of their agreement with respect to the subject matter
hereof and this letter agreement supersedes (and may not be contradicted by,
modified or supplemented by) any prior or contemporaneous agreement, written or
oral, with respect thereto. The parties further intend that this letter
agreement shall constitute the complete and exclusive statement of its terms and
that no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding to vary the terms of this letter
agreement. For the avoidance of doubt, that certain letter agreement between you
and the Company dated November 1, 2016 and, to the extent applicable, that
certain employment agreement between you and the Company dated March 27, 2008,
and any amendments to those agreements shall be of no further force or effect
from and after the date hereof.

 

 

10.

Severability of Provisions. In the event that any provision of this letter
agreement should ever be adjudicated by a court of competent jurisdiction to be
unenforceable, then such provision shall be deemed reformed to the maximum
extent permitted by applicable law, and the invalidity or unenforceability of
any provision shall not affect the validity or enforceability of any other
provision of this letter agreement.

 

You and the Company agree that none of the above provisions shall modify your
status as an at- will employee of the Company and that you and the Company may
terminate your employment at any time for any reason, with or without notice,
without payment of severance pay or any additional consideration (except as
explicitly noted above with respect to the 2019 annual bonus).

 

[signature page follows]

2

--------------------------------------------------------------------------------

 

If you agree that the foregoing sets forth our full understanding regarding the
terms and conditions of your continued employment with the Company and Parent,
please evidence your agreement and acceptance by counter-signing this letter
where indicated below, returning the executed copy to me.

 

HERBALIFE INTERNATIONAL OF AMERICA, INC.

 

By:

/s/ HENRY C. WANG

Name:

Henry C. Wang

Title:

EVP, General Counsel and Corporate Secretary

 

AGREED AND ACCEPTED

 

/s/ MICHAEL O. JOHNSON

Michael O. Johnson

Date: July 11, 2019

 

Signature Page to Michael O. Johnson Letter Agreement – 2019

--------------------------------------------------------------------------------

 

Appendix A

Executive Covenants

 

Confidential and Proprietary Information

 

You and the Company agree and acknowledge that during the course of your
employment, you will be given and will have access to and be exposed to trade
secrets and confidential information in written, oral, electronic and other
forms regarding the Company and its affiliates (which includes but is not
limited to all of its business units, divisions and affiliates) and their
business, equipment, products and employees, including, without limitation: the
identities of the Company’s and its affiliates’ distributors and customers and
potential distributors and customers (hereinafter referred to collectively as
“Distributors”), including, without limitation, the identity of Distributors
that you cultivate or maintain while providing services at the Company or any of
its affiliates using the Company’s or any of its affiliates’ products, name and
infrastructure, and the identities of contact persons with respect to those
Distributors; the particular preferences, likes, dislikes and needs of those
Distributors and contact persons with respect to product types, pricing, sales
calls, timing, sales terms, rental terms, lease terms, service plans, and other
marketing terms and techniques; the Company’s and its affiliates’ business
methods, practices, strategies, forecasts, pricing, and marketing techniques;
the identities of the Company’s and its affiliates’ licensors, vendors and other
suppliers and the identities of the Company’s and its affiliates’ contact
persons at such licensors, vendors and other suppliers; the identities of the
Company’s and its affiliates’ key sales representatives and personnel and other
employees; advertising and sales materials; research, computer software and
related materials; and other facts and financial and other business information
concerning or relating to the Company or any of its affiliates and their
business, operations, financial condition, results of operations and prospects.
You expressly agree to use such trade secrets and confidential information only
for purposes of carrying out your duties for the Company and its affiliates as
you deem appropriate in your good faith judgment, and not for any other purpose,
including, without limitation, not in any way or for any purpose that could
reasonably be foreseen to be detrimental to the Company or any of its
affiliates; provided, you shall be permitted to disclose such trade secrets and
confidential information to third parties in the course of performing your
duties for the Company and its affiliates as you deem appropriate in your good
faith judgment. You shall not at any time, either during the course of your
employment hereunder or after the termination of such employment, use for
yourself or others, directly or indirectly, any such trade secrets or
confidential information, and, except as required by law or as permitted
hereunder, you shall not disclose such trade secrets or confidential
information, directly or indirectly, to any other person or entity. Trade secret
and confidential information hereunder shall not include any information which
(i) is already in or subsequently enters the public domain, other than as a
result of any unauthorized direct or indirect disclosure by you, (ii) becomes
available to you on a non- confidential basis from a source other than the
Company or any of its affiliates, provided that you have no knowledge that such
source is subject to a confidentiality agreement or other obligation of secrecy
or confidentiality (whether pursuant to a contract, legal or fiduciary
obligation or duty or otherwise) to the Company or any of its affiliates or any
other person or entity or (iii) is approved for release by the board of
directors of the Parent or any of its affiliates or which the board of directors
of the Parent or any of its affiliates makes available or authorizes you to make
available to third parties without an obligation of confidentiality.

 

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, under no circumstance are you authorized to
disclose any information covered by the Company’s or its affiliates’
attorney-client privilege or attorney work product or the Company’s or its
affiliates’ trade secrets without prior written consent of the Company’s General
Counsel.

 

Nothing in this Agreement prohibits you from reporting possible violations of
federal law or regulation to any governmental agency or governmental entity, or
making other disclosures that are protected under federal law or regulation;
provided, that, in each case such communications and disclosures are consistent
with applicable law.

 

All physical property and all notes, memoranda, files, records, writings,
documents and other materials of any and every nature, written or electronic,
which you shall prepare or receive in the course of your employment with the
Company and which relate to or are useful in any manner to the business now or
hereafter conducted by the Company or any of its affiliates are and shall remain
the sole and exclusive property of the Company and its affiliates, as
applicable. You shall not remove from the Company’s premises any such physical
property, the original or any reproduction of any such materials nor the
information contained therein except for the purposes of carrying out your
duties to the Company or any of its affiliates and all such property (except for
any items of personal property not owned by the Company or any of its
affiliates), materials and information in your possession or under your custody
or control upon the termination of your employment (other than such materials
received by you solely in your capacity as a shareholder) or at any other time
upon request by the Company shall be immediately turned over to the Company and
its affiliates, as applicable.

 

All inventions, improvements, trade secrets, reports, manuals, computer
programs, tapes and other ideas and materials developed or invented by you
during the period of your employment, either solely or in collaboration with
others, which relate to the actual or anticipated business or research of the
Company or any of its affiliates which result from or are suggested by any work
you may do for the Company or any of its affiliates or which result from use of
the Company’s or any of its affiliates’ premises or property (collectively, the
“Developments”) shall be the sole and exclusive property of the Company and its
affiliates, as applicable. You assign and transfer to the Company your entire
right and interest in any such Development, and you shall execute and deliver
any and all documents and shall do and perform any and all other acts and things
necessary or desirable in connection therewith that the Company or any of its
affiliates may reasonably request, it being agreed that the preparation of any
such documents shall be at the Company’s expense. Nothing in this paragraph
applies to an invention which qualifies fully under the provisions of California
Labor Code Section 2870.

 

A-2

--------------------------------------------------------------------------------

 

Following the termination of your employment, you will reasonably cooperate with
the Company (at the Company’s expense, if you reasonably incur any out-of-pocket
costs with respect thereto, including, but not limited to, lost salary or the
value of vacation benefits used in connection therewith), and the Company will
reasonably cooperate with you (as determined by the Board in its sole
discretion), in any defense of any legal, administrative or other action in
which the Company or any of its affiliates or any of their distributors or other
business relations are a party or are otherwise involved, so long as any such
matter was related to your duties and activities conducted on behalf of the
Company or its affiliates.

 

The provisions of this Appendix A shall survive any termination of your
employment with the Company.

 

Non-Solicitation

 

You acknowledge that in the course of your employment for the Company you will
become familiar with the Company’s and its affiliates’ trade secrets and other
confidential information concerning the Company and its affiliates. Accordingly,
you agree that, during your employment (the “Nonsolicitation Period”), you will
not, other than in connection with the good faith performance of your duties to
the Company, directly or indirectly through another entity (i) induce or attempt
to induce any employee or Distributor of the Company or any of its affiliates to
leave the employment of, or cease to maintain its distributor relationship with,
the Company or such affiliate, or in any way interfere with the relationship
between the Company or any such affiliate and any employee or Distributor
thereof, (ii) hire any person who was an employee of the Company or any of its
affiliates at any time during the Nonsolicitation Period unless such person’s
employment was terminated by the Company or such affiliate or enter into a
distributor relationship with any person or entity who was a Distributor of the
Company or any of its affiliates at any time during the Nonsolicitation Period,
(iii) induce or attempt to induce any Distributor, supplier, licensor, licensee
or other business relation of the Company or any of its affiliates to cease
doing business with the Company or such affiliate, or in any way interfere with
the relationship between such Distributor, supplier, licensor, licensee or
business relation and the Company or any of its affiliates or (iv) use any trade
secrets or other confidential information of the Company or any of its
affiliates to directly or indirectly participate in any means or manner in any
business which is a direct competitor of the Company or any of its affiliates.
In addition, during the Nonsolicitation Period, you will not, in any capacity,
other than in connection with the good faith performance of your duties to the
Company, either directly or indirectly, induce, encourage, or assist any other
individual or entity directly or indirectly, to: (A) solicit or encourage any
customer of the Company or any of its affiliates to terminate or diminish its
relationship with the Company or any of its affiliates; (B) seek to persuade any
customer (or any individual or entity who was a customer of the Company or any
of its affiliates within the 12 months prior to the date such solicitation or
encouragement commences or occurs, as the case may be) or prospective customer
of the Company or any of its affiliates to conduct with anyone else any business
or activity that such customer or prospective customer conducts or could conduct
with the Company or any of its affiliates; or (C) attempt to divert, divert, or
otherwise usurp any actual or potential business opportunity or transaction that
you learned about during your employment with the Company. For purposes of this
paragraph, “in any capacity” includes, but is not limited to, as an employee,
independent contractor, volunteer, or owner.

A-3

--------------------------------------------------------------------------------

 

 

Injunctive Relief

 

You and the Company (a) intend that the provisions of this Appendix A be and
become valid and enforceable, (b) acknowledge and agree that the provisions of
this Appendix A are reasonable and necessary to protect the legitimate interests
of the business of the Company and its affiliates and (c) agree that any
violation of this Appendix A might result in irreparable injury to the Company
and its affiliates, the exact amount of which would be difficult to ascertain
and the remedies at law for which may not be reasonable or adequate compensation
to the Company and its affiliates for such a violation. Accordingly, you agree
that if you violate or threaten to violate the provisions of this Appendix A, in
addition to any other remedy which may be available at law or in equity, the
Company shall be entitled to seek specific performance and injunctive relief,
and without the necessity of proving actual damages. If, at the time of
enforcement of this Appendix A, a court holds that the restrictions stated
therein are unreasonable under circumstances then existing, the parties hereto
agree that the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area.

 

Company Policies

 

While employed by the Company and/or serving as a member of the board of
directors of the Parent (the “Board”), you agree to be bound by and comply with
the terms of all Company policies applicable generally to employees and/or
executive officers and/or directors of the Company or Parent and to compensation
and benefits paid or made available to employees and/or executive officers of
the Company. Without limiting the generality of the forgoing, you agree that you
are bound by and will comply with the terms of any clawback or compensation
recovery adopted by the Board and applicable by its terms to executive officers
of the Company generally.

A-4